DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 11 objected to because of the following informalities:  The term “relatively” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a user input component configured to receive user input” in claims 2 and 11.
“a first wireless interface is configured to communicate with the battery-powered smart home device,” in claim 2.
“the first wireless interface is configured to use a first communication protocol,” in claim 11.
“the second wireless interface is configured to serve as a communication bridge between the one or more smart home devices,” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 8-15, and 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Filson et al. (U.S. Patent Publication Number 2013/0099124).
Regarding Claim 2:
Filson et al. discloses a smart-home system (Fig. 1 and its related discussion), comprising: a battery-powered smart home device that wirelessly communicates using a first communication protocol characterized by relatively low power usage and relatively low data rates (Fig. 1, multi-sensing hazard detection units 104 and their related discussion; see, for example, paragraphs 0037-0041); and a smart thermostat (Fig. 1, thermostat 102 and its related discussion), comprising: electrical connections configured to be electrically connected with in-wall powered wiring (Figs. 1, 6A-6H, etc., thermostat 102 and its related discussion; see, for example, paragraphs 0030, 0053, 0059, etc. which disclose the thermostat obtaining power by harvesting, sharing, stealing, power from a power transformer using a common wire if available); a user input component configured to receiver user input (Figs. 5A-5D, thermostat 102 and its related discussion; see, for example, paragraph 0053, 0056, 0058-0059, etc. which disclose the thermostat is wall mountable, circular in shape, and has an outer rotatable ring 512 for receiving user input); an electronic display configured to present at least a current setpoint temperature (Figs. 5A-5D, thermostat 102 with electronic display 516 including numerals 520 representative of the current setpoint temperature, and their related discussion; see, for example, paragraphs 0053-0054); an occupancy sensor (Figs. 5A-5D, sensor 550 and its related discussion; see, for example, paragraphs 0053-0055, 0065, etc. which disclose sensor 550 can be used to predict occupancy or detect motion); wireless communication circuitry comprising a first wireless interface and a second wireless interface (Figs. 5A-5D, wireless communications system 566 and its related discussion; see, for example, paragraphs 0039-0040, 0058, etc. which disclose the thermostat 102 is capable of data communications and information sharing with any other devices of the system, including detection unit 104 via a variety of wireless protocols, and may serve as a wireless repeater to function as a bridge between devices and remote devices via a connection to a network to communicate with a central server or cloud computing system associated with a manufacturer), wherein: the first wireless interface is configured to communicate with the battery-powered smart home device using the first communication protocol (Figs. 5A-5D, wireless communications system 566 and its related discussion; see, for example, paragraphs 0039-0040, 0058, etc. which disclose the thermostat 102 is capable of data communications and information sharing with any other devices of the system, including detection unit 104 via a variety of wireless protocols); and the second wireless interface is configured to serve as a communication bridge between the battery-powered smart home device and a wireless network that uses a second communication protocol characterized by relatively higher power usage and relatively higher data rates (Figs. 5A-5D, wireless communications system 566 and its related discussion; see, for example, paragraphs 0039-0040, 0058, etc. which disclose the thermostat 102 is capable of data communications and information sharing with any other devices of the system, including detection unit 104 via a variety of wireless protocols, and may serve as a wireless repeater to function as a bridge between devices, such as detection unit 104, and remote devices via a connection to a network to communicate with a central server or cloud computing system associated with a manufacturer); and a processor, in communication with the electronic display, the user input component, the wireless communication circuitry, and the occupancy sensor (Figs. 5A-5D, thermostat 102 with processing system 560, and their related discussion; see, for example, paragraphs 0053-0058), wherein: the processor is configured to transmit occupancy information based on information received from the occupancy sensor via the wireless communication circuitry (Figs. 5A-5D, thermostat 102 with processing system 560, sensor 550, wireless communications system 566, etc., and their related discussion; see, for example, paragraphs 0053-0058 which disclose the processing system is to carry out governance of the operation of the thermostat); and the smart thermostat is configured to be wall mounted and electrically connected with an HVAC system (Figs. 1, 4, etc., thermostat 102 electrically connected to HVAC 103 via control wires 448, and their related discussion; see, for example, paragraphs 0003, 0007, 0052-0053, 0059, etc.).
Regarding Claim 11:
Filson et al. discloses a smart thermostat (Fig. 1, thermostat 102 and its related discussion), comprising: electrical connections configured to be electrically connected with in-wall powered wiring (Figs. 1, 6A-6H, etc., thermostat 102 and its related discussion; see, for example, paragraphs 0030, 0053, 0059, etc. which disclose the thermostat obtaining power by harvesting, sharing, stealing, power from a power transformer using a common wire if available), a user input component configured to receiver user input (Figs. 5A-5D, thermostat 102 and its related discussion; see, for example, paragraph 0053, 0056, 0058-0059, etc. which disclose the thermostat is wall mountable, circular in shape, and has an outer rotatable ring 512 for receiving user input); an electronic display configured to present at least a current setpoint temperature (Figs. 5A-5D, thermostat 102 with electronic display 516 including numerals 520 representative of the current setpoint temperature, and their related discussion; see, for example, paragraphs 0053-0054); an occupancy sensor (Figs. 5A-5D, sensor 550 and its related discussion; see, for example, paragraphs 0053-0055, 0065, etc. which disclose sensor 550 can be used to predict occupancy or detect motion); wireless communication circuitry comprising a first wireless interface and a second wireless interface (Figs. 5A-5D, wireless communications system 566 and its related discussion; see, for example, paragraphs 0039-0040, 0058, etc. which disclose the thermostat 102 is capable of data communications and information sharing with any other devices of the system, including detection unit 104 via a variety of wireless protocols, and may serve as a wireless repeater to function as a bridge between devices and remote devices via a connection to a network to communicate with a central server or cloud computing system associated with a manufacturer), wherein: the first wireless interface is configured to use a first communication protocol characterized by relatively low power usage and relatively low data rates; the first wireless interface is configured to communicate with one or more smart home devices using the first communication protocol (Figs. 5A-5D, wireless communications system 566 and its related discussion; see, for example, paragraphs 0039-0040, 0058, etc. which disclose the thermostat 102 is capable of data communications and information sharing with any other devices of the system, including detection unit 104 via a variety of wireless protocols); and the second wireless interface is configured to serve as a communication bridge between the one or more smart home devices and a wireless network that uses a second communication protocol characterized by relatively higher power usage and relatively higher data rates (Figs. 5A-5D, wireless communications system 566 and its related discussion; see, for example, paragraphs 0039-0040, 0058, etc. which disclose the thermostat 102 is capable of data communications and information sharing with any other devices of the system, including detection unit 104 via a variety of wireless protocols, and may serve as a wireless repeater to function as a bridge between devices, such as detection unit 104, and remote devices via a connection to a network to communicate with a central server or cloud computing system associated with a manufacturer); and a processor, in communication with the electronic display, the user input component, the wireless communication circuitry, and the occupancy sensor (Figs. 5A-5D, thermostat 102 with processing system 560, and their related discussion; see, for example, paragraphs 0053-0058), wherein: the smart thermostat is configured to be wall mounted and electrically connected with an HVAC system (Figs. 1, 4, etc., thermostat 102 electrically connected to HVAC 103 via control wires 448, and their related discussion; see, for example, paragraphs 0003, 0007, 0052-0053, 0059, etc.).
Regarding Claims 3 and 12:
Filson teaches the limitations of the preceding claims 2 and 11, respectively. Filson further discloses wherein the smart thermostat further comprises: a temperature sensor (Figs. 6A-6D, 10A-10B, etc., thermostat 102 with PCB 654, for example, temperature sensor 1010, and their related discussion; see, for example, paragraphs 0061-0063, 0066, 0071-0072, claim 1, etc.), wherein the processor is configured to transmit temperature information based on information received from the temperature sensor via the wireless communication circuitry (Figs. 6A-6D, 10A-10B, etc., thermostat 102 with PCB 654 processing system 560, wireless communication system 566, etc., temperature sensor 1010, and their related discussion; see, for example, paragraphs 0044-0045, 0058, 0061-0063, 0066, 0071-0072, etc. which disclose transmitting operation data including sensor readings to a central server for example).
Regarding Claims 4 and 13:
Filson teaches the limitations of the preceding claims 3 and 11, respectively. Filson further discloses wherein the user input component of the smart thermostat comprises a rotatable ring (Figs. 5A-5D, thermostat 102 with rotatable ring 512, and their related discussion; see, for example, paragraph 0053, 0056, 0058-0059, etc. which disclose the thermostat is wall mountable, circular in shape, and has an outer rotatable ring 512 for receiving user input).
Regarding Claims 5 and 14:
Filson teaches the limitations of the preceding claims 4 and 13, respectively. Filson further discloses wherein the rotatable ring is configured to inwardly click (Figs. 5A-5D, thermostat 102 with rotatable ring 512, and their related discussion; see, for example, paragraph 0053, 0056, 0058-0059, etc. which disclose the thermostat is wall mountable, circular in shape, and has an outer rotatable ring 512 for receiving user input such as an inward push or click).
Regarding Claim 18:
Filson teaches the limitations of the preceding claim 11. Filson further discloses, wherein the smart thermostat further comprises: a head unit; and a back plate (Figs. 5A-6D, head unit 540, back plate 542, and their related discussion; see, for example, paragraphs 0056-0061, etc.).
Regarding Claims 8 and 19:
Filson teaches the limitations of the preceding claims 2 and 11, respectively. Filson further discloses wherein the first wireless interface communicates using a mesh networking protocol and the second wireless interface communicates using a Wi-Fi networking protocol (see, for example, paragraphs 0039-0040, etc. which discloses the devices can communicate with one another via a wireless protocol such as ZigBee, as well as with remote devices via a wireless protocol such as Wi-Fi)
Regarding Claims 9 and 20:
Filson teaches the limitations of the preceding claims 8 and 11, respectively. Filson further discloses wherein the HVAC system is controlled by the smart thermostat based on a schedule generated at least in part based on occupancy information obtained using the occupancy sensor (see, for example, paragraphs 0055-0057 which disclose using occupancy information to generate an effective and efficient scheduled program).
Regarding Claim 10:
Filson teaches the limitations of the preceding claim 2. Filson further discloses wherein the battery=powered smart home device is a smart hazard detector that comprises a smoke sensor, carbon monoxide sensor, or both (Fig. 1, multi-sensing hazard detection units 104 and their related discussion; see, for example, paragraphs 0037-0041).
Regarding Claim 15:
Filson teaches the limitations of the preceding claim 14. Filson further discloses wherein the rotatable ring is configured to be rotated to set a setpoint temperature value used to control the HVAC system (Figs. 5A-5D, thermostat 102 with rotatable ring 512, and their related discussion; see, for example, paragraph 0053, 0056, 0058-0059, etc. which disclose the thermostat is wall mountable, circular in shape, and has an outer rotatable ring 512 for receiving user input such as rotating to adjust and select a new setpoint temperature).
Regarding Claim 21:
Filson teaches the limitations of the preceding claim 11. Filson further discloses wherein the smart thermostat is configured to receive data from the one or more smart home devices using the first communication protocol (Figs. 5A-5D, wireless communications system 566 and its related discussion; see, for example, paragraphs 0039-0040, 0058, etc. which disclose the thermostat 102 is capable of data communications and information sharing with any other devices of the system, including detection unit 104 via a variety of wireless protocols) and forward the data to a remote server system using the second communication protocol (Figs. 5A-5D, wireless communications system 566 and its related discussion; see, for example, paragraphs 0039-0040, 0058, etc. which disclose the thermostat 102 is capable of data communications and information sharing with any other devices of the system, including detection unit 104 via a variety of wireless protocols, and may serve as a wireless repeater to function as a bridge between devices, such as detection unit 104, and remote devices via a connection to a network to communicate with a central server or cloud computing system associated with a manufacturer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filson et al. (U.S. Patent Publication Number 2013/0099124) in view of Filson et al. (U.S. Patent Number 8,620,841; hereinafter ‘Nest’).
Regarding Claims 6 and 17:
Filson teaches the limitations of the preceding claims 2 and 11, respectively. While Filson discloses wherein the smart thermostat further comprises: a power storage module for storing power (Figs. 6A-6H, rechargeable battery 522, battery assembly 632, and their related discussion; see, for example, paragraphs 0059-0062), Filson fails to explicitly teach using the power during a power outage.
However, Nest discloses wherein the smart thermostat further comprises: a power storage module for storing power and using the power to maintain wireless communications via the wireless communication circuitry during a power outage (Figs. 1-2, device 100 with battery 108, communications components 110, and their related discussion; see, for example, Col. 6, line 52- Col. 7, line 3 which discloses using the battery 108 to supply power to the device in the event of an AC power disconnection or other power deficiency scenario, as well as Col. 7, lines 4-13 which disclose the communications component 110 will communicate via a wireless protocol, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Filson to utilize the power storage element to provide power during a power outage, as taught within Nest, to establish a redundant power supply and backup capable of ensuring the device will remain functional during a variety of instances or scenarios in which a power source has become disconnected or deficient enough to support the continued operations and communications. 
Regarding Claim 7:
Modified Filson teaches the limitations of the preceding claim 6. Modified Filson, in further view of Filson, discloses wherein the smart thermostat further comprises: a head unit; and a back plate (Figs. 5A-6D, head unit 540, back plate 542, and their related discussion; see, for example, paragraphs 0056-0061, etc.).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filson et al. (U.S. Patent Publication Number 2013/0099124) in view of Filson et al. (U.S. Patent Publication Number 2013/0292481; hereinafter ‘481).
Regarding Claim 16:
Filson teaches the limitations of the preceding claim 15. Filson further discloses wherein an inward click of the rotatable ring is configured to be used for navigating an interactive thermostat system (see, for example, paragraphs 0056 which disclose utilizing two types of user inputs, a rotation of the outer ring 512 and an inward click on head unit 540, wherein a user is provided an ability to go back and forth between ring rotations and inward clicks to work through an input process for performing functions on the electronic display 516 which is placed centrally inside the rotatable ring 512. The combination of outer ring rotation and inward clicking are “conveniently folded together” to add an intuitive and seamless user experience to change a thermostat’s setpoint temperature, for example.). While Filson teaches navigating an interactive thermostat, Filson fails to explicitly each an interactive thermostat menuing system.
However, for the sake of expediting prosecution, ‘481 discloses wherein an inward click of the rotatable ring is configured to be used for navigating an interactive thermostat menuing system (Figs. 1A-1C, 3A-3C, etc. and their related discussion; see, for example, paragraphs 0003, 0012-0013, 0074-0079, 0086, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Filson to incorporate a fully interactive menuing system, as taught within ‘481, to provide a user the capability to cycle and control a plurality of various modes associated with the thermostat functionality, including various options and sub-options and programs thereby improving the overall efficiency and functionality of the thermostat and system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836